Citation Nr: 9914024	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-73 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from July 1941 to September 1945, and was 
the recipient of a Purple Heart.  

This matter arises from an October 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  There is sufficient relevant evidence for an equitable 
disposition of the appeal as obtained by the RO.

2.  The veteran's death in August 1995 was caused by acute 
congestive heart failure with respiratory failure due to 
arteriosclerotic heart disease, and severe chronic 
obstructive pulmonary disease (COPD) with emphysematous 
changes.

3.  During his lifetime, the veteran was service connected 
for: PTSD at 50 percent; a severe bayonet wound to the left 
thigh involving Muscle Groups XIII and IV at 40 percent; a 
bayonet wound to the right knee at 10 percent; impaired 
circulation of the left leg at 10 percent; and malaria which 
was noncompensable.  

4.  The competent medical evidence does not establish that 
the veteran's arteriosclerotic heart disease or COPD was of 
service origin, or that his service connected disabilities 
contributed significantly to cause his heart disease or COPD, 
or his subsequent death from congestive heart and respiratory 
failure.


CONCLUSION OF LAW

The veteran's service connected disabilities did not 
substantially or materially contribute to the cause of his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist her mandated by 38 U.S.C.A. 
§ 5107(a).  

The appellant contends that the veteran's death from acute 
congestive heart failure was directly related to his service 
connected disabilities, in particular post traumatic stress 
disorder.  She essentially contends that the stress 
experienced by the veteran during his lifetime because of his 
military experiences was a primary factor in his development 
of heart disease and contributed significantly to his demise. 

The law provides that the death of a veteran will be 
considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, particularly, the 
autopsy reports.  38 C.F.R. § 3.312(a).

In the instant case, the veteran was service connected during 
his lifetime for several disabilities as a result of his 
combat service during World War II.  At the time of his death 
he was assigned a 50 percent disability rating for PTSD, 
effective from 1987; a 40 percent evaluation for residuals of 
a severe bayonet wound to the left thigh; a 10 percent 
evaluation for residuals of a bayonet wound to the right 
knee; and a 10 percent evaluation for impaired circulation of 
the left leg due to the bayonet wound. He also was service 
connected for malaria which was noncompensable.  All of the 
ratings, with the exclusion of PTSD, had been in effect since 
1945.  

The veteran's certificate of death shows that he died in 
August 1995 due to acute congestive heart failure and 
respiratory failure as a consequence of arteriosclerotic 
heart disease and severe COPD with emphysematous changes.  
There was also a notation that a gastrointestinal bleed and 
an upper respiratory tract infection were significant 
conditions contributing to, but not resulting in, death.  

According to a statement submitted by the appellant, the 
veteran was treated for pneumonia in May 1995, and he 
continued outpatient treatment for breathing problems through 
most of July 1995.  He was admitted to a private hospital in 
August 1995 and died the following day.  The private medical 
records are not associated with the claims file.  However, 
there is no dispute as to the veteran's illnesses or cause of 
death, and there is sufficient relevant medical evidence 
available to equitably decide the appellant's claim. 
A review of the record reveals that the veteran had a history 
of COPD and peripheral vascular disease since at least 1978, 
as documented in VA medical records.  In April 1978, he was 
noted to have a 150 pack year history of smoking; past 
history of pneumonia, and peripheral vascular disease, 
questionably Berger's disease.  There was no indication that 
any of these conditions were related to military service.  In 
March 1982, the veteran was afforded a VA examination and the 
circulatory impairment of his left leg was evaluated.  The 
examiner found that the veteran had arteriosclerosis of both 
legs which was not determined to be related to his bayonet 
wounds during service.  Indeed, service connection was 
subsequently denied for arteriosclerosis of the legs, 
varicose veins, and COPD.

In September 1987, the veteran was granted service connection 
for PTSD on the basis of his wartime experiences.  He was 
assigned a 50 percent disability evaluation.  There is no 
indication that he was involved in regular treatment for the 
symptoms of his PTSD. 

In August 1996, the veteran's treating family physician, 
Terry L. Morris, D.O., submitted a statement regarding his 
patient's cause of death.  Dr. Morris reported that the 
veteran had numerous difficulties, most of which were related 
to his service connected disabilities.  He indicated that 
there was reduced circulatory flow to the veteran's 
extremities caused by the bayonet wounds and significant 
psychological trauma from the wounding episode, which led to 
behavioral activities that resulted in his COPD and 
cardiovascular disease.  Dr. Morris noted that the veteran's 
arteriosclerosis and circulatory reduction aggravated his 
congestive heart failure.  

In September 1996, the appellant appeared for a hearing.  She 
submitted an additional statement from Dr. Morris, 
accompanied by a May 1995 annotated bibliography from 
Lawrence R. Moss, M.D., regarding the causes of hypertension 
in war veterans.  Dr. Morris noted that his review of the 
literature cited by Dr. Moss, and his review of the veteran's 
record, led him to conclude that the veteran met the criteria 
outlined in some of the articles regarding a person's 
response to trauma and the stress of war.  Dr. Morris seemed 
to associate the veteran's war experiences with consequent 
lifestyle choices of increased alcohol consumption, tobacco 
use, and reaction to stress, such that he developed 
cardiovascular disease and COPD resulting in a considerably 
reduced life expectancy.  

The submission from Dr. Moss, a professor of psychiatry, 
indicated that he had conducted a review of medical 
literature to explore PTSD as a causal factor in the 
development of high blood pressure (hypertension) in war 
veterans.  He summarized the research studies available and 
drew the conclusion that wartime experience often played a 
causative role in the development of hypertension and that, 
since anxiety had been shown to be associated with the 
development of hypertension, it was reasonable to conclude 
those veterans suffering from PTSD were also at increased 
risk for developing hypertension. 

During her hearing, the appellant testified that the veteran 
was in pain every day from his service connected disabilities 
and that it took a toll on him, causing his ultimate death.  
She reported that during the last year of his life he had 
trouble with his lung and breathing and "just didn't feel 
good."  She stated that he was in and out of the hospital 
four or five times for breathing problems and pneumonia.  She 
also testified that the veteran's "nervous condition" 
affected his daily life causing him to be a loner and a very 
private person.  She reported that he did not even discuss 
his war experiences with her until after eight years of 
marriage, and that his nightmares caused her to sleep in a 
separate room for thirty years.  She stated that she believed 
her husband's war experiences caused his slow debilitation 
over the years until his death in 1995.  

Ms. [redacted] testified that she had known the veteran since 
1965 and that she saw his health deteriorate.  She stated 
that she always thought his problems were related to his 
military service because of things that he said.  He did not 
talk directly with her but she overheard his conversations 
with her brothers who had served during the Vietnam war.  

In conjunction with the request of the appellant's 
representative, the Board obtained an independent medical 
expert's opinion regarding the cause of the veteran's death.  
In March 1999, an Associate Clinical Professor of Medicine 
and Pulmonary Disease at the UCLA School of Medicine offered 
his opinion that the veteran's war injuries did not directly 
or materially cause the veteran's death.  He reviewed the 
records and stated that although the veteran's significant 
war wounds resulted in a circulatory ailment in his left 
lower extremity and the development of PTSD, he could not 
relate these conditions to death.  He noted that the veteran 
lived to 80 years old without developing premature heart or 
lung disease.  Moreover, he smoked prior to sustaining combat 
injuries, thus the assertion "that his continued smoking was 
a direct consequence of his injuries and then led to 
congestive heart failure [was] without merit."  Nor could 
the expert find any connection between the veteran's leg 
injury and the development of congestive heart failure or 
emphysema.  The expert noted that while the veteran clearly 
suffered from his war injuries, they did not cause his death.

The evidence noted above provides no basis for concluding, 
nor does the appellant contend, that the veteran's 
arteriosclerotic heart disease and severe COPD were of 
service origin.  Rather, she contends that the veteran's 
service connected PTSD was a significant and substantial 
factor in causing the veteran's heart disease, which resulted 
in his death.  

As previously noted, a service connected disability will be 
considered a primary cause of death when singly or jointly 
with some other condition, it is determined to be the 
immediate or underlying cause of death.  In assessing whether 
a service 

connected disability is a material factor in a veteran's 
death, the relevant regulation provides the following:

A contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Here, the competent medical evidence, at most, suggests that 
the veteran's PTSD could be a casual factor in his increased 
risk for arteriosclerotic heart disease.  Yet this is not 
definitive.  The medical opinion of Dr. Moss relates a 
generalized increased risk for hypertension in war veterans.  
It does not refer specifically to the veteran's case.  See 
Sacks v. West, 11 Vet. App. 314, 316 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996), for the proposition that 
treatise evidence which is general and inconclusive cannot 
provide the basis for a well-grounded claim.  Moreover, in 
the instant case, there is no definitive diagnosis of 
hypertension in the veteran's claim file.  Even assuming, 
arguendo, that the veteran did have such an increased risk, 
there is no competent medical evidence to show a causal 
connection between the veteran's PTSD symptomatology and his 
arteriosclerotic heart disease.  Nor is there such a specific 
degree of certainty regarding a generic relationship to draw 
a conclusion of a plausible relationship.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  The opinion of the 
veteran's family physician, Dr. Morris, serves to 
substantiate that the veteran's lifestyle habits of heavy 
tobacco use and alcohol consumption were significant factors 
in the development of his heart and lung disease.  However, 
Dr. Morris offers no conclusory opinion supported by medical 
documentation that any one of the veteran's service connected 
disabilities, including PTSD, lent assistance to the 
production of his death.  It is well settled that while a 
treating physician's opinion is of significance, the Court 
has expressly declined to accord greater weight to a treating 
physician's opinion than to that of a VA or other physician.  
See Winsett v. West, 11 Vet. App. 420, 425 (1998); Guerrieri 
v. Brown, 4. Vet. App. 467, 471 (1993).   

In assessing the medical opinions of record, the Board finds 
that the medical opinion of the independent medical expert is 
more probative of the issue than the statements of Dr. Moss 
and Dr. Morris.  In contrast to the private physicians, the 
medical expert had the benefit of reviewing the veteran's 
entire claims file, and has a medical specialty in both 
internal and pulmonary medicine.  Moreover, he provided a 
definite and conclusory opinion that the veteran's service 
connected disabilities neither substantially nor materially 
contributed to the cause of his death from congestive heart 
failure.  The opinions of Dr. Moss and Dr. Morris were both 
somewhat speculative in that they failed to specifically 
relate the veteran's service-connected disabilities to his 
death from congestive heart failure.  In addition, the 
independent expert reviewed the opinions of both private 
physicians and he still found no medical basis to support a 
conclusion that the veteran's cause of death was the result 
of service connected disabilities.

Accordingly, the Board concludes that when the record is 
viewed in its entirety, the preponderance of the evidence is 
against the appellant's claim.  The medical opinion from the 
independent expert physician outweighs the rather equivocal 
statements from Dr. Moss and Dr. Morris.  The medical 
evidence simply does not establish that the veteran's PTSD 
and/or residuals from the bayonet wounds contributed 
significantly or materially to the cause of his death from 
acute congestive heart failure with also respiratory failure.  
See Ventigan v. Brown, 9 Vet.App. 34, 36 (1996); see 
generally Wray v. Brown, 7 Vet.App. 488 (1995).  

In reaching this decision, the Board found that there was no 
proximate balance of positive and negative evidence with 
respect to any material issue, thus, there is no reasonable 
doubt to be resolved in the appellant's favor.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

